                                     Case 2:20-cv-00346-RFB-NJK Document 13 Filed 03/24/20 Page 1 of 5



                       1        PATRICK H. HICKS, ESQ.
                                Nevada State Bar Number: 004632
                       2        KELSEY E. STEGALL, ESQ.
                                Nevada State Bar Number: 14279
                       3        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       4        Suite 300
                                Las Vegas, NV 89169-5937
                       5        Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                       6        Email: phicks@littler.com
                                Email: kstegall@littler.com
                       7
                                Attorneys for Defendant
                       8        WYNDHAM VACATION OWNERSHIP, INC.

                       9
                                                               UNITED STATES DISTRICT COURT
                    10
                                                                     DISTRICT OF NEVADA
                    11

                    12
                               TANYA SPURBECK,                                  Case No. 2:20-cv-00346-JAD-NJK
                    13
                                                  Plaintiff,                    DEFENDANT’S MOTION TO STAY
                    14                                                          DISCOVERY AND VACATE THE EARLY
                               vs.                                              NEUTRAL EVALUATION
                    15
                               WYNDHAM VACATION OWNERSHIP,
                    16         INC.,

                    17                            Defendant.

                    18

                    19                  Defendant WYNDHAM VACATION OWNERSHIP, INC. (“Defendant” or “Wyndham”) by

                    20         and through its counsel, Littler Mendelson, P.C., hereby moves this Court for an order staying

                    21         discovery and vacating the Early Neutral Evaluation (“ENE”) session. Wyndham seeks the foregoing

                    22         pursuant to the pending Motion to Dismiss Plaintiff TANYA SPURBECK’s (“Plaintiff”) Second

                    23         Amended Complaint in its entirety with prejudice, (see ECF No. 9). The expense of participating in

                    24         discovery and preparing for the ENE will likely be wasted given the strong chance that Plaintiff’s case

                    25         will be dismissed with prejudice pending the Court’s ruling on the Motion to Dismiss because Plaintiff

                    26         did not timely file her case within the ninety-day timeframe upon receiving her Notice of Right to Sue.

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00346-RFB-NJK Document 13 Filed 03/24/20 Page 2 of 5



                       1                              MEMORANDUM OF POINTS AND AUTHORITIES

                       2         I.   INTRODUCTION

                       3              Plaintiff’s lawsuit is time-barred. Because of this, Defendant moves to stay discovery and

                       4       vacate the ENE to alleviate the expenses that will be incurred from participating in both. See Fed.

                       5       R. Civ. P. 1 (“[The Federal Rules of Civil Procedure] should be construed, administered, and

                       6       employed by the court and the parties to secure the speedy . . . and inexpensive determination of

                       7       every action.”). Specifically, Plaintiff failed to file her suit within the statutory deadline of ninety

                       8       days provided in her Notice of Right to Sue. Rather, Plaintiff filed her case more than a year after

                       9       receiving her Notice, rendering the entire case time-barred. Because of this, there is a strong

                    10         likelihood that the Court will dismiss Plaintiff’s case with prejudice, and requiring Defendant to

                    11         participate in either discovery or the ENE will prejudice Defendant. Wyndham therefore moves to

                    12         stay discovery pending the decision on the Motion to Dismiss and to vacate the ENE.

                    13          II.   BACKGROUND

                    14                Plaintiff began working for Wyndham on November 27, 2017, and she was terminated for

                    15         her failure to perform to the Company’s standards on June 13, 2018. Plaintiff filed her Charge of

                    16         Discrimination (the “Charge”) against Defendant on August 18, 2018. On February 7, 2019, the

                    17         EEOC sent Plaintiff her Notice of Right to Sue (the “Notice”) at her request, giving her ninety days

                    18         to file suit. Notwithstanding the fact that she requested this Notice so she could proceed with filing

                    19         her lawsuit, Plaintiff then filed a second Charge of Discrimination (the “Second Charge”) on March

                    20         21, 2019. Upon receiving the notice of the Second Charge, Wyndham contacted the EEOC on June

                    21         17, 2019, and notified it that the Second Charge was a duplicate of the original Charge, and

                    22         Wyndham had already responded to the original Charge. On June 19, 2019, the EEOC sent a letter

                    23         to Plaintiff, notifying Plaintiff that it would be closing the Second Charge because “[t]his was a

                    24         duplicate file to [the original Charge].” In spite of this correspondence, Plaintiff took no action on

                    25         her allegations until filing the instant case on February 18, 2020—over a year after receiving her

                    26         Notice of Right to Sue. Because Plaintiff’s Right to Sue expired, and the right-to-sue deadline acts

                    27         as a statute of limitations, her case should be dismissed with prejudice.

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00346-RFB-NJK Document 13 Filed 03/24/20 Page 3 of 5



                       1       III.   ARGUMENT

                       2                           i. Because Plaintiff Failed to Timely File Her Lawsuit after Receiving her
                                                      Notice of Right to Sue, Her Case Will Likely Be Dismissed, and An
                       3                              Order Staying Discovery and Vacating the ENE is Therefore
                                                      Appropriate.
                       4

                       5              Courts have broad discretion to determine whether a stay of litigation, including a stay of

                       6       discovery is appropriate. Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). When deciding

                       7       whether to stay discovery while a dispositive motion is pending, courts consider: (1) whether the

                       8       motion is “potentially dispositive of the entire case or at least dispositive of the issue on which

                       9       discovery is sought,” and (2) “whether the pending potentially dispositive motion can be decided

                    10         without additional discovery.” Ministerio Roca Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D.

                    11         500, 506 (D. Nev. 2013); see also, e.g., Klaizner, v. Ditech Financial LLC, 2016 WL 3176579 (D.

                    12         Nev. June 2, 2016). In applying this two-pronged test, courts take a “preliminary peek” at the merits

                    13         of the pending dispositive motion to assess whether a stay is warranted. Tradebay, LLC, v. Ebay, Inc.,

                    14         278 F.R.D. 597, 603 (D. Nev. 2011).

                    15                Both prongs of the Ministerio test are satisfied here. Not only is the pending Motion to

                    16         Dismiss dispositive of the entire case, but also the Motion to Dismiss can be decided without

                    17         additional discovery. The dismissal of Plaintiff’s case is grounded purely in a statute of limitations

                    18         defense barring Plaintiff from bringing her suit outright. Moreover, the law is clear that a plaintiff

                    19         must file her lawsuit within the ninety days provided by the Notice of Right to Sue, and a failure to

                    20         do so results in the suit being time-barred. See Payan v. Aramark Mgmt. Servs. Ltd. P’ship, 495

                    21         F.3d 1119, 1121 (9th Cir. 2007) (“If a litigant does not file suit within ninety days ‘[of] the date

                    22         EEOC dismisses a claim,’ then the action is time-barred.”) (emphasis added). Further, no additional

                    23         discovery is necessary because all the information supporting Defendant’s argument is judicially

                    24         noticeable. Because Plaintiff failed to timely file her lawsuit, Defendant moved to dismiss her suit

                    25         entirely. Therefore, a preliminary peek at the Motion to Dismiss resolves any doubt as to whether

                    26         Plaintiff’s case against Defendant will be dismissed.

                    27                Because of this, Defendant requests that discovery is stayed until the Motion to Dismiss is

                    28         decided and that the ENE is vacated. Plaintiff’s claims are time-barred, and therefore, an ENE
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                3.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00346-RFB-NJK Document 13 Filed 03/24/20 Page 4 of 5



                       1       would neither be productive nor effective. Accordingly, Defendant should not have to bear the

                       2       burden of the time and cost for both discovery and the ENE pending the Court’s decision on the

                       3       Motion to Dismiss.

                       4       IV.    CONCLUSION

                       5              For the foregoing reasons, Wyndham respectfully requests that the Court stay discovery

                       6       pending the decision on the Motion to Dismiss, (ECF No. 9), and vacate the ENE.

                       7       Dated: March 23, 2020
                       8                                                   Respectfully submitted,
                       9

                    10
                                                                           PATRICK H. HICKS, ESQ.
                    11                                                     KELSEY E. STEGALL, ESQ.
                                                                           LITTLER MENDELSON, P.C.
                    12
                                                                           Attorneys for Defendant
                    13                                                     WYNDHAM VACATION OWNERSHIP, INC.
                    14         IT IS ORDERED that ECF No. 13 is             IT IS SO ORDERED
                    15         GRANTED only to the extent that it
                               seeks to have the ENE vacated.               DATED: April 08, 2020
                    16         (Whether or not discovery will be
                               stayed will be decided by Judge
                    17         Koppe.) While Plaintiff filed a motion to
                    18         dismiss ECF No. 13 (see ECF No. 20),
                               she did not argue that the ENE should        ___________________________________________
                    19         take place. Accordingly, ECF No. 13          BRENDA WEKSLER
                               will be granted to the extent it requests
                    20         that the ENE be vacated under LR
                                                                            UNITED STATES MAGISTRATE JUDGE
                    21         7-2(d).

                    22         IT IS FURTHER ORDERED that ECF
                               No. 20 is DENIED under LR 7-2(d).
                    23         Again, Plaintiff does not provide points
                    24         and authorities regarding why the ENE
                               should be held or ECF No. 13 should
                    25         be dismissed.
                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                             4.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00346-RFB-NJK Document 13 Filed 03/24/20 Page 5 of 5



                       1                                              PROOF OF SERVICE

                       2                      I am a resident of the State of Nevada, over the age of eighteen years, and not a party

                       3       to the within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas,

                       4       Nevada 89169-5937. On March 23, 2020, I served the within document(s):

                       5                      DEFENDANT’S MOTION TO STAY DISCOVERY AND
                                              VACATE THE EARLY NEUTRAL EVALUATION
                       6
                                              by serving the following parties electronically through CM/ECF
                       7            
                                              by email: tanyaspurbeck@gmail.com
                       8            
                                              Please note due to COVID-19, our offices are working remotely. As such hard
                       9                      copy will not be mailed. Please contact me immediately if alternative service
                                              needs to be arranged. Thank you.
                    10

                    11
                                              by facsimile transmission at or about ______________ on that date. The
                    12
                                            transmission was reported as complete and without error. A copy of the transmission
                                              report, properly issued by the transmitting machine, is attached. The names and
                    13                        facsimile numbers of the person(s) served are as set forth below.
                    14                        by depositing a true copy of the same enclosed in a sealed envelope, with delivery
                                            fees provided for, in an overnight delivery service pick up box or office designated
                    15
                                              for overnight delivery, and addressed as set forth below.
                    16
                                              by personally delivering a copy of the document(s) listed above to the person(s) at
                    17
                                            the address(es) set forth below.

                    18                 Tanya Spurbeck
                                       5970 Belcastro Street
                    19                 Las Vegas, NV 89113
                    20                        I am readily familiar with the firm's practice of collection and processing
                    21         correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    22         would be deposited with the U.S. Postal Service or if an overnight delivery service shipment, deposited
                    23         in an overnight delivery service pick-up box or office on the same day with postage or fees thereon
                    24         fully prepaid in the ordinary course of business. I declare under penalty of perjury that the foregoing
                    25         is true and correct. Executed on March 23, 2020, at Las Vegas, Nevada.
                    26                                                      /s/ Maribel Rodriguez
                    27                                                                        Maribel Rodriguez

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
